 In the Matter of MASTER-CRAFT CORPORATION 1andINTERNATIONALBROTHERHOOD OF BOOKBINDERS, A. F. OF L.Case No. 7-R-1897.-Decided January 15, 1945Mr. C. N. Sessions,of Muskegon, Mich., for the Company.Mr. Robert E. Haskin,of Chicago, Ill., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEIUpon a petition duly filed by International Brotherhood of,Book-binders, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Master-Craft Corporation, Kalamazoo, Michigan, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Cecil Pearl, TrialExaminer.Said hearing was held at Kalamazoo, Michigan, on De-cember 15, 1944.The Company and the Union appeared and partic-ipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMaster-Craft Corporation is a Michigan corporation with a plant,involved in this proceeding, located at Kalamazoo, Michigan. It isthere engaged in the manufacture of loose-leaf filing equipment andforms therefor.During the past year, the Company's purchasesIName as amended at the hearing.60 N L R. B., No. 10.56 MASTER-CRAFT CORPORATION57amounted to $330,000, of which 45 percent came from points outsidethe State of Michigan.During the same period, the Company's salesapproximated $1,000,000, of which 80 percent was shipped to pointsoutside the State.-The Company admits that it is engaged in commerce within'themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalBrotherhood of Bookbinders, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of-the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of certain of its employees untilsuch time as the Union is certified by the Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.,THE APPROPRIATE UNITThe Union seeks a bargaining unit consisting of all employees ofthe Company at its plant at Kalamazoo, Michigan, including workingforemen and foreladies, but excluding office and clerical employees,and the superintendent.The Company agrees with the position of theUnion, except that it would exclude the working foremen and fore-ladies.It, asserts that these employees should be excluded becausethey are part of management, have the power to hire and discharge,and are solely responsible for the work produced in their respectivedepartments. In its brief it argues that the Board's-practice of includ-ing foremen in printing trades units of non-supervisory employees isconfined to instances where the parties are in accord as to their inclu-sion, and was meant to be limited further to cases in which the employerinvolved had operated under a collective bargaining 'agreement pro-viding for such inclusion.2The Field Examiner reported that the Union submitted 55 designation cards, that 53of the cards were dated "November, 1944" and that 2 were undated, and that all 55 of thedesignation cards bore names appearing on the Company's pay roll of November 29, 1944,which contained the names of 83 employees in the alleged appropriate unitThe FieldExaminer further reported that 5 of the 55 designation cards bore names of persons listedon the payrollof the Company as "supervisors." 58DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record discloses that the Company's operations are such thatit is considered to be in the printing business, and that it is customaryin that business to include foremen in units of non-supervisory work-ers.There are 83 employees in the unit petitioned for, of whom 11are working foremen and' foreladies who work directly under the fac-tory superintendent.There is no indication that the duties of theworking foremen and foreladies extend to matters of business policy.While they are apparently supervisory employees within the meaningof our customary definition, we have heretofore included such printingtrades employees in bargaining units comprised of non-supervisoryworkers 3This has been our practice notwithstanding the disagree-ment of, the parties concerning their inclusion.4Furthermore, weare not persuaded that their inclusion, sanctioned by custom and tra-dition and evidenced in part by collective bargaining agreements inthe printing trades generally, should be dependent upon whether ornot the particular employer involved has operated under a contractcovering a unit embracing such employees.5Accordingly, we shallinclude the working foremen and foreladies in the unit.We find that all employees at the Kalamazoo, Michigan, plant, ofthe Company, including the working foremen and foreladies, but ex-cluding office and clerical employees, and the superintendent, con-stitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.IV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Directionof Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and-pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and- pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with .Master-CraftCorporation, Kalamazoo, Michigan, an election by secret ballot shall3 SeeMatter of John Dickinson Schneider,et al ,59 N. L. R. B. 1133.'SeeMatter of John Dickinson Schneider,et at.,supra; Matter of Service Printers, Inc.,54 N L. R. B. 1052 ;Matter of Leo Lichtenstein,atat., 55 N. L. R. B. 1429.5 SeeMatter of John Dickinson Schneider,et at., supra;Matter of Service Printers, Inc;supra; Matter of Leo Lichtenstein,et at., supra. MASTER-CRAFT CORPORATION59be conducted as early as possible,but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region,acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls,but ex-cluding any who have since quite or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-national Brotherhood of Bookbinders,A. F. of L.,for the purposesof collective bargaining.0